t c memo united_states tax_court lillian layton petitioner v commissioner of internal revenue respondent docket no 24455-10l filed date lillian layton pro_se jonathan j ono for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action s with respect to petitioner’s federal_income_tax liability for the issue for determination is whether it was an abuse_of_discretion for the internal_revenue_service irs appeals_office to reject petitioner’s offer-in-compromise oic after including a dissipated asset in calculating her reasonable collection potential rcp all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in hawaii at the time she filed her petition petitioner filed her federal_income_tax return for on or about date after the return was examined by the irs a notice_of_deficiency was sent to petitioner on date petitioner filed a petition in this court which was docketed as case no a stipulated decision was entered on date in which petitioner agreed to a deficiency of dollar_figure for the deficiency and related interest were duly assessed on date but the assessed amounts have not been fully paid on date a notice_of_intent_to_levy and notice of your right to a hearing was sent to petitioner with respect to the unpaid liability petitioner requested a hearing under sec_6330 petitioner submitted an oic in the amount of dollar_figure and provided financial data to support the oic the appeals_office determined that petitioner had the ability to pay in full dollar_figure the then balance of her liability for and rejected the oic petitioner submitted statements from the custodian of her individual_retirement_accounts iras during the appeals_office review that showed she received total ira_distributions of dollar_figure in the appeals officer calculated petitioner’s necessary living_expenses as dollar_figure and deducted this amount from the total ira_distributions in determining petitioner’s ability to pay the appeals officer included in petitioner’s assets the remaining dollar_figure of the ira_distributions that had been used to pay other debts after a series of exchanges between petitioner and appeals a notice_of_determination was sent to petitioner sustaining the proposed levy opinion sec_6330 provides for notice and opportunity for a hearing before the irs may levy upon the property of any person under sec_6330 the determination to proceed with a collection action shall take into consideration whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary petitioner does not now challenge her underlying liability and she is precluded from doing so because she received a notice_of_deficiency for see sec_6330 accordingly we review the appeals office’s determination for abuse_of_discretion see 114_tc_604 an action constitutes an abuse_of_discretion if it is arbitrary capricious or without sound basis in fact or law 129_tc_107 sec_7122 authorizes compromise of a taxpayer’s federal_income_tax liability in accordance with guidelines to be adopted by the treasury the grounds for compromise of a tax_liability include doubt as to collectibility sec_301 b proced admin regs doubt as to collectibility exists in any case where the taxpayer’s assets and income are less than the full amount of the liability id generally under the commissioner’s administrative guidelines an offer to compromise based on doubt as to collectibility will be acceptable only if it reflects the rcp see internal_revenue_manual irm pt date see also revproc_2003_71 sec_4 2003_2_cb_517 stating that an offer will be considered acceptable if it reflects the taxpayer’s rcp where the appeals officer has followed the irs guidelines to ascertain a taxpayer’s rcp and has rejected the taxpayer’s collection alternative on that basis we generally have found no abuse_of_discretion see mcclanahan v commissioner tcmemo_2008_161 lemann v commissioner tcmemo_2006_37 where a taxpayer has dissipated assets in disregard of the taxpayer’s outstanding federal income taxes the dissipated assets may be included in the calculation of the minimum amount that is to be paid under an acceptable oic see irm pt date a dissipated asset is defined as any asset liquid or not liquid that has been sold transferred or spent on nonpriority items and or debts and is no longer available to pay the tax_liability see samuel v commissioner tcmemo_2007_312 irm pt date when the taxpayer can show that assets have been dissipated to provide for necessary living_expenses these amounts should not be included in the rcp calculation including for example dissolving an ira account to pay for necessary living_expenses during unemployment irm pt date petitioner acknowledges that she withdrew funds from her ira and that she paid debts other than the balance of her tax_liability for she explains that she was unemployed for years and has been unable to pay the balance she has not however challenged the calculation of her rcp or otherwise shown that it was an abuse_of_discretion for the appeals_office to reject her oic respondent’s counsel has referred to other alternatives to avoid levy but they are not within our jurisdiction to review the notice_of_determination in this case upon due consideration of the entire record we must sustain the notice_of_determination decision will be entered for respondent
